Exhibit 10.3

























PRECISION CASTPARTS CORP.
DEFERRED COMPENSATION PLAN
January 1, 2016


































Precision Castparts Corp.,
an Oregon corporation
4650 SW Macadam, Suite 440
Portland, OR 97239    Company





80419146.6 0062232-00003.033

--------------------------------------------------------------------------------



TABLE OF CONTENTS
 
 
 
 
Page
INDEX OF TERMS
 
 
iii
 
 
ARTICLE 1 Effective Date; Purpose and Nature of Plan; Plan Year
2
 
 
 
 
 
1.01
Effective Date
 
 
2
1.02
Purpose of Plan
 
 
2
1.03
Nature of Plan
 
 
2
1.04
Plan Year
 
 
2
 
 
 
 
 
ARTICLE 2 Application to the Company and Affiliates
2
 
 
 
2.01
Definitions of Employer and Affiliate
2
2.02
Transfers of Employment
2
2.03
Benefit Obligations of Company and Affiliates
3
 
 
 
 
 
ARTICLE 3 Administration
3
 
 
 
3.01
Administrator
3
3.02
Administrator Powers and Duties
3
3.03
Indemnity
4
 
 
 
 
 
ARTICLE 4 Eligibility and Participation
4
 
 
 
 
 
4.01
Eligibility
 
 
4
4.02
Participation
 
 
4
 
 
 
 
 
ARTICLE 5 Elective Deferrals
5
 
 
 
 
 
5.01
Deferral Elections
 
5
 
 
 
 
 
ARTICLE 6 Participants' Accounts
6
 
 
 
 
6.01
Establishment of Accounts
 
6
6.02
Credit to Account
 
6
6.03
Earnings Adjustment
 
6
6.04
Unfunded Nature of Accounts
 
6
6.05
Annual Statement of Account
 
7
6.06
Nonassignment
 
7
6.07
FICA Withholding
 
7
6.08
Vesting
 
 
7
 
 
 
 
 


80419146.6 0062232-00003.033    i
    

--------------------------------------------------------------------------------



ARTICLE 7 Payment of Accounts
8
 
 
 
7.01
Time and Manner of Payment
8
7.02
Separation from Service
8
7.03
Subsequent Election
9
7.04
Payment on Death
9
7.05
Accelerated Payment Because of Change in Law
10
7.06
In-service Withdrawals and Distributions
10
 
 
 
 
 
ARTICLE 8 Amendment and Termination
10
 
 
 
 
 
8.01
Termination
 
 
10
8.02
Amendment
 
 
10
 
 
 
 
 
ARTICLE 9 Claims Procedures
11
 
 
 
 
 
9.01
Adoption of Procedures
11
9.02
Decision on Initial Claim
12
9.03
Review of Denied Claim
13
 
 
 
 
 
ARTICLE 10 General Provisions
14
 
 
 
 
 
10.01
Governing Law
14
10.02
Not a Contract of Employment
14
10.03
Attorneys' Fees
14
10.04
Change in Form of Organization
14
10.05
Notices
14
10.06
Action by Company or Employer
15
10.07
Offset for Obligations to Employer
15
10.08
Delay of Nondeductible Payments
15
10.09
Withholding
15
10.10
Severability
 
 
15
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




80419146.6 0062232-00003.033    ii

--------------------------------------------------------------------------------





INDEX OF TERMS
Term
Section
Page
Account
6.01
6
Administrator
3.01-1
3
Affiliate
2.01
2
 
 
 
Beneficiary
7.04-3
10
Board
1.01
2
Bonus
5.01-1
5
 
 
 
CEO
3.01-1
3
Code
Preamble
1
Commencement Date
7.01-1
8
Company
Header
1
 
 
 
Elective Deferrals
5.01-1
5
Executives
Preamble
1
Employer
2.01
2
ERISA
Preamble
1
 
 
 
IRS
Preamble
1
 
 
 
Participant
4.02-1
4
Plan
Preamble
1
Plan Year
1.04
2
 
 
 
Salary
5.01-1
5
Separation Date
7.01-1(a)
8
Separation from Service
7.02-1
8
Specified Employee
7.02-2
9
Subsequent Election
7.03-1
9
 
 
 
Treasury
Preamble
1




80419146.6 0062232-00003.033    iii

--------------------------------------------------------------------------------



PRECISION CASTPARTS CORP.
DEFERRED COMPENSATION PLAN
January 1, 2016
Precision Castparts Corp.,
an Oregon corporation
4650 SW Macadam, Suite 440
Portland, OR 97239    Company


The Company adopts and establishes the Precision Castparts Corp. Deferred
Compensation Plan (the “Plan”) as an unfunded program of deferred compensation
for a select group of management or highly compensated employees (“Executives”).
The Plan is not a successor to or restatement of the Precision Castparts Corp.
Executive Deferred Compensation Plan.
The Plan is intended to constitute a nonqualified, unfunded plan for federal tax
purposes and for purposes of Title I of the Employee Retirement Income Security
Act of 1974, as amended from time to time (“ERISA”). Further, this Plan is
intended to comply with section 409A of the Internal Revenue Code (the “Code”)
and is to be construed in accordance with Code section 409A, related
regulations, and such additional regulatory and/or other guidance as may be
issued by the Internal Revenue Service (“IRS”) or the U.S. Department of
Treasury (“Treasury”) from time to time with respect to Code section 409A.
Without affecting the validity of any other provisions of the Plan, to the
extent that any Plan provision does not meet the requirements of Code section
409A or related regulations (including modifications and amendments thereto),
the Plan shall be construed and administered as necessary to comply with such
requirements until the Plan is appropriately amended to comply with such
requirements.
This Plan shall function solely as a “top-hat” plan within the meaning of
Sections 201(2), 301(a)(3), and 401(a)(1) of ERISA. As such, this Plan is
subject to limited ERISA reporting and disclosure requirements, and is exempt
from all other ERISA requirements. Distributions required or contemplated by
this Plan or actions required to be taken under this Plan shall not be construed
as creating a trust of any kind or a fiduciary relationship between the Company
and any Participant, any Participant’s designated Beneficiary, or any other
person.







80419146.6 0062232-00003.033    1

--------------------------------------------------------------------------------



ARTICLE 1

Effective Date; Purpose and Nature of Plan; Plan Year
1.01
Effective Date

The Plan is generally effective as of January 1, 2016. Irrevocable deferral
elections for compensation payable after the effective date may be made on or
after the date the Plan is adopted by the Board of Directors (“Board”).
1.02
Purpose of Plan

The purpose of the Plan is to assist the Company and its adopting Affiliates
under 2.01 in attracting and retaining key executives by providing such
executives with the opportunity to make arrangements for retirement income
through means not otherwise available to them due to legal, plan design, and
economic considerations affecting the Company’s and Affiliates’ tax‑qualified
retirement plans for employees generally.
1.03
Nature of Plan

The Plan is intended to be and shall be administered and maintained by the
Company and adopting Affiliates as an unfunded plan primarily for the purpose of
providing deferred compensation for a select group of management or highly
compensated employees within the meaning of sections 201(2), 301(a)(3), and
401(a)(1) and related provisions of ERISA, as amended from time to time, and
related Department of Labor regulations.
1.04
Plan Year

The “Plan Year” shall be the calendar year.
ARTICLE 2    

Application to the Company and Affiliates
2.01
Definition of Employer and Affiliate

The Plan shall apply to the Company and to any Affiliate that employs an
eligible Executive (collectively referred to herein as “Employer”). “Affiliate”
means an entity in which the Company owns more than a 50 percent interest
directly or constructively under Treasury regulation section 1.414(c)-4.
2.02
Transfers of Employment

Transfer of employment between Affiliates shall not cause a Separation from
Service or otherwise alter participation in the Plan, except as required by law.
Irrevocable deferral elections remain in effect as long as a Participant is
employed by the Company or an Affiliate.

80419146.6 0062232-00003.033    2

--------------------------------------------------------------------------------



2.03
Benefit Obligations of Company and Affiliates

2.03-1    Except as provided in 2.03-2, benefits payable under the Plan shall be
an obligation of the Company.
2.03-2    The Company may charge administrative or other costs to an Affiliate
with respect to that Affiliate’s covered Executives.
ARTICLE 3    

Administration
3.01
Administrator

3.01-1    The Plan shall be administered by an officer of the Company (the
“Administrator”) appointed by the Company’s chief executive officer (the “CEO”).
3.01-2    If a trust is established under 6.04-2, the trustee shall be given the
name and specimen signature of the Administrator and the CEO.
3.01-3    Administrative documents may be signed by the Administrator or for the
Administrator by another Company employee designated by the Administrator.
3.01-4    The Administrator shall not receive separate compensation (apart from
compensation as a Company employee) for services as the Administrator. The
Administrator shall be reimbursed for all expenses.
3.02
Administrator Powers and Duties

3.02-1    Except as provided in 3.02-2, the Administrator shall interpret the
Plan, decide any questions about the rights of Participants, and generally
administer the Plan. Any decision by the Administrator shall be final and bind
all parties. The Administrator shall have absolute discretion in carrying out
responsibilities under the Plan.
3.02-2    No Executive with authority to interpret the Plan as Administrator or
a delegate may do so if the interpretation affects the benefit of that Executive
without having the same effect on substantially all other similarly situated
Participants.
3.02-3    The Administrator shall keep records of all relevant data about the
rights of all persons under the Plan. The Administrator shall determine
eligibility to make deferrals and the time, manner, amount, and recipient of
payment of benefits.
3.02-4    The Administrator may delegate all or part of the administrative
duties to one or more agents and may retain advisors for assistance in carrying
out administrative duties. The Administrator may consult with and rely upon the
advice of counsel, who may be counsel for the Company.

80419146.6 0062232-00003.033    3

--------------------------------------------------------------------------------



3.02-5    The Administrator may correct any defect, supply any omission, or
reconcile any inconsistency in the Plan in the manner and to the extent the
Administrator shall deem expedient to carry out the Plan, and the Administrator
shall be the sole and final judge of such expediency.
3.03
Indemnity

3.03-1    The Company shall indemnify and defend any Plan fiduciary who is an
officer or employee of the Company or a member of the Board, or the board of
directors of any Affiliate, from any claim or liability that arises from any
action or inaction in connection with the Plan, subject to 3.03-2 through
3.03-4.
3.03-2    Indemnity shall be limited to actions taken in good faith that the
fiduciary reasonably believed were not opposed to the best interests of
Participants, the Company, or an Affiliate.
3.03-3    Indemnity shall be reduced to the extent of any insurance coverage.
3.03-4    Negligence by the fiduciary shall be covered to the fullest extent
permitted by law, subject to the foregoing limitations.
ARTICLE 4    

Eligibility and Participation
4.01
Eligibility

Executives designated by the Board, in its discretion, shall be eligible to
participate in the Plan. The Board may delegate its authority to designate
eligible Executives.
4.02
Participation

4.02-1    “Participant” means an eligible Executive who has elected to defer
compensation under 5.01.
4.02-2    Participation shall continue until the Participant has been paid all
amounts in accordance with the Plan. An individual who ceases to be an eligible
Executive or who the Administrator determines is no longer eligible shall
continue to be a Participant, subject to the following:
(a)    The Participant’s existing Elective Deferral elections shall remain in
effect in accordance with their terms; and
(b)    The Participant shall not be eligible to make any additional Elective
Deferrals.

80419146.6 0062232-00003.033    4

--------------------------------------------------------------------------------



ARTICLE 5    

Elective Deferrals
5.01
Deferral Elections

5.01-1    An eligible Executive may elect to defer a percentage or amount of
future Salary and Bonus compensation in accordance with the following provisions
(“Elective Deferrals”). “Salary” means regular compensation paid monthly or on a
more frequent payroll schedule. Other taxable payments and all nontaxable
payments (including expense reimbursements and taxable or nontaxable fringe
benefits) shall not be considered Salary. “Bonus” means an amount payable under
an annual bonus arrangement pursuant to which the eligible Executive may become
entitled to additional compensation from Employer for performance in a fiscal
year. Elections shall be subject to the rules in 5.01-2 through 5.01-7.
5.01-2    Subject to 5.01-4 and 5.01-6, an election to defer Salary must be
filed with the Administrator and shall be irrevocable and effective not later
than the end of the Plan Year before the Plan Year for which the election
applies.
5.01-3    Subject to 5.01-4 and 5.01-6, an election to defer a Bonus must be
filed with the Administrator and shall be irrevocable and effective not later
than the start of performance period for the Bonus.
5.01-4    The following shall apply to an Executive who first becomes eligible
after the start of a Plan Year:
(a)    The individual may elect to defer Salary and Bonus compensation for
services performed after the election by submitting the election within 30 days
after becoming eligible.
(b)    All arrangements that are required to be aggregated under applicable law
shall be considered. An individual shall not be treated as first becoming
eligible under the Plan if the individual is already eligible under another
arrangement that is aggregated with the Plan to determine the “plan” under Code
section 409A that covers the individual.
5.01-5    A deferral election shall designate the time and form of payment as
provided in 7.01 in accordance with procedures established by the Administrator,
subject to the following:
(a)    If a Participant fails to designate a time and form of payment, the
Participant shall be deemed to have elected to receive payment in a single lump
sum after Separation from Service.
(b)    A valid time and form of payment election shall apply to subsequent
Elective Deferrals, unless the Participant designates a different time and form
of payment in a subsequent valid deferral election.

80419146.6 0062232-00003.033    5

--------------------------------------------------------------------------------



5.01-6    Deferral elections may be expressed as a percentage of, or as a dollar
amount from, Salary or a Bonus. The maximum deferral percentage for Salary is 90
percent, and the maximum deferral percentage for Bonus is 100 percent. Deferral
elections may be made for Salary but not Bonus, or vice versa, or both, and may
be different for each. The CEO may change the maximum deferral percentage for
Salary and/or Bonus to be effective for deferral elections submitted after the
change.
5.01-7    Elective Deferral amounts shall be credited to the Participant’s
Account under ARTICLE 6.
ARTICLE 6    

Participants’ Accounts
6.01
Establishment of Accounts

The Administrator shall establish and maintain an “Account” for each Participant
solely for record-keeping purposes. Each Account shall begin with an opening
balance of zero dollars. A separate Account shall be established or kept for
each Participant’s Elective Deferrals for each different time and manner of
payment combination elected by the Participant.
6.02
Credit to Account

Elective Deferrals shall be credited to a Participant’s Account as of the date
the Salary or Bonus compensation would otherwise be payable.
6.03
Earnings Adjustment

6.03-1    The Company shall credit earnings to each Participant’s Account, based
on guideline investment earnings, until the entire Account has been paid out, as
follows:
(a)    The Administrator shall establish guideline investment funds with
investment objectives fixed by the Administrator, and may change the funds in
its discretion. The guideline funds may parallel mutual funds or other
investments available under any insurance policy or policies purchased by the
Company in connection with the Plan, or mutual funds available under a qualified
plan of the Company.
(b)    The Administrator shall credit Accounts with each Account’s proportional
share of the earnings (which may be negative) of the established guideline
investment funds in accordance with procedures established by the Administrator.
6.04
Unfunded Nature of Accounts

6.04-1    The Accounts and all amounts payable under the Plan shall be unfunded
under ERISA and the Code and payable only from the general assets of the
Company.

80419146.6 0062232-00003.033    6

--------------------------------------------------------------------------------



Participants and Beneficiaries entitled to benefits shall have no interest in
any assets of the Company or Affiliate, or in any funded benefit arrangement
(such as a tax-qualified retirement plan) maintained by the Company or
Affiliate, and shall have no rights greater than the rights of any unsecured
general creditor of the Company or Affiliate, as applicable.
6.04-2    The Company or other adopting Affiliate may establish a trust with a
financial institution in connection with benefits under the Plan as well as any
other unfunded executive deferred compensation plans maintained by the Company
or an Affiliate. Such a trust, if created, shall be a “grantor trust” for tax
purposes and shall provide that any assets contributed to the trustee shall be
used exclusively for payment of benefits under the unfunded executive deferred
compensation plans of the Company or Affiliate except in the event the Company
or Affiliate becomes insolvent, in which case the trust fund shall be held for
payment of the Company’s or Affiliate’s obligations to its general creditors.
6.05
Annual Statement of Account

After the end of each calendar year, the Administrator shall furnish to each
Participant a statement showing the balance of the Participant’s Account at the
beginning and the end of the year and the amounts added to or subtracted from
the Participant’s Account during the year.
6.06
Nonassignment

6.06-1    The rights of a Participant under the Plan are personal. Except for
payments after a Participant’s death, no interest of a Participant or a
Beneficiary entitled to benefits under the Plan may be assigned, transferred,
seized by legal process, or subjected to the claims of creditors in any way.
6.06-2    The rights of a Participant and any Beneficiary entitled to benefits
under the Plan are not subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, or encumbrance. In particular, such rights are not
subject to the debts, contracts, liabilities, engagements, or torts of the
Participant or Beneficiary.
6.07
FICA Withholding

Amounts credited under 6.02 shall be treated as wages for purposes of FICA tax
when the deferred amount would otherwise have been paid. The amount required to
be withheld from any Participant for FICA tax at any time shall, in the
discretion of the Administrator, be withheld from either (i) other non-deferred
compensation payable to the Participant, or (ii) the Elective Deferral, in which
case the Elective Deferral amount credited to a Participant’s Account will be
net of all required tax withholdings. The Administrator may not, directly or
indirectly, allow any Participant to choose which method of FICA withholding
will apply to him or her.
6.08
Vesting

A Participant’s Accounts shall be fully vested at all times.

80419146.6 0062232-00003.033    7

--------------------------------------------------------------------------------



ARTICLE 7    

Payment of Accounts
7.01
Time and Manner of Payment

7.01-1    Subject to 7.02-2, 7.03, 7.04-1 and 7.05, a Participant’s Account
shall be paid or payment of the Account shall commence as provided in 7.01-2
after one of the following dates (the “Commencement Date”):
(a)    The date the Participant has a Separation from Service with the Company
under 7.02 (the “Separation Date”); or
(b)    The date that is from 1 to 10 whole years (as elected by the Participant)
after the Separation Date.
7.01-2    The manner of payment of a Participant’s Account shall be in one or a
combination of the following:
(c)    In a single lump sum payment as soon as practicable after the end of the
calendar year in which the Commencement Date occurs.
(d)    In 1 to 10 substantially equal annual installments. If a Participant
postpones commencement of payment by selecting a date under 7.01-1(b), the
number of years of postponement plus the number of installments selected under
this section shall not total more than 10. Installments shall be payable as soon
as practicable after the end of each calendar year, commencing with the end of
the calendar year in which the Commencement Date occurs. The amount of each
installment payment shall be determined by dividing the Account as of each
calendar year-end by the number of remaining payments.
7.01-3    The time and manner of payment under 7.01-1 and 7.01-2 shall be
selected by each Participant under 5.01.
7.02
Separation from Service

7.02-1    “Separation from Service” shall occur upon termination of the
Participant’s employment with the controlled group of corporations or commonly
controlled trades or businesses, as defined in Code section 414(b) and (c), of
which the Company is a member. The Participant shall not be regarded as having a
Separation from Service if:
(a)    The Participant is on leave from the Employer for up to six months or for
longer with reemployment rights protected by statute or contract; or
(b)    The Participant will continue performing services for the Employer, and
the Participant and the Company reasonably anticipate that the level of such
continuing services, whether as an employee or an independent

80419146.6 0062232-00003.033    8

--------------------------------------------------------------------------------



contractor, will be at a rate of 50 percent or more of the average level during
the immediately preceding 36-month period.
7.02-2    All payments upon a Separation from Service shall not be paid to the
Participant until six months following the Separation Date, regardless of
whether the Participant is a Specified Employee. Subject to 7.01, all amounts
due during such six months shall be paid as soon as practicable after the six
months has expired. “Specified Employee” means a “key employee” as defined in
Code section 416(i), determined without regard to Code section 416(i)(5).
7.03
Subsequent Election

7.03-1    Subject to 7.03-2, a Participant may elect once to change the time and
manner of payment of one or more Elective Deferrals under 7.01 by filing a
“Subsequent Election.”
7.03-2    The following requirements apply to Subsequent Elections:
(a)    The Subsequent Election must be in writing on a form prescribed by the
Administrator and must be consistent with one of the time and manner of payment
combinations permitted in 7.01.
(b)    The Subsequent Election must be delivered to the Administrator not less
than 12 months before January 1 of the year following the year of the previous
Commencement Date.
(c)    The Participant must select a new Commencement Date at least five years
later than the previous Commencement Date.
7.04
Payment on Death

7.04-1    A Participant’s Account shall be payable under 7.04-2 on the
Participant’s death regardless of the provisions of 7.01.
7.04-2    The manner of payment under 7.04-1 shall be as follows:
(a)    If the Beneficiary is the surviving spouse and the Participant elected
installments but died before starting to receive payments, the spouse’s payments
shall begin as soon as practicable after the following December 31, and the
period selected under 7.01-2(b) for the Participant’s payments shall govern. If
the Participant had already started receiving installments, the surviving spouse
shall receive the installments for the remainder of the term selected by the
Participant.
(b)    If the Beneficiary is the surviving spouse and the Participant did not
elect installments, or if the Beneficiary is not the surviving spouse, a lump
sum shall be paid as soon as practicable to the Beneficiary.

80419146.6 0062232-00003.033    9

--------------------------------------------------------------------------------



7.04-3    On death of a surviving spouse receiving installments under 7.04-2(a),
the Account shall be paid in a single sum to the spouse’s estate as soon as
practicable after death.
7.04-4    “Beneficiary” means the individual or trust designated by the
Participant in writing in accordance with procedures established by the
Administrator.
7.04-5    If a Participant does not have a valid Beneficiary designated at the
time of the Participant’s death, the Participant’s Account shall be paid in the
following priority:
(a)    To the Participant’s surviving spouse.
(b)    To the Participant’s surviving children in equal shares.
(c)    To the Participant’s estate.
7.05
Accelerated Payment Because of Change in Law

The Administrator may pay a Participant’s Account in full upon determining that
due to a change in the federal tax laws, regulations, or Treasury rulings,
including but not limited to Code section 409A, or due to other legal authority
that the Administrator determines to be applicable to a Participant’s Accounts,
a Participant must currently recognize income for federal income tax purposes.
7.06
In-service Withdrawals and Distributions

In-service loans, withdrawals and distributions of any kind shall not be
permitted.
ARTICLE 8    

Amendment and Termination
8.01
Termination

8.01-1    Subject to 8.01-2, the Board may terminate the Plan and provide for
payment of amounts under all Accounts as follows:
(a)    No payments, other than payments that would be payable if the termination
had not occurred, will be made within 12 months of the termination of the Plan.
(b)    All payments shall be made within 24 months of the termination of the
Plan.
8.01-2    Any amendments to the Plan in connection with termination shall not
reduce amounts credited to Accounts, and earnings credits shall continue pending
full payment.
8.02
Amendment


80419146.6 0062232-00003.033    10

--------------------------------------------------------------------------------



8.02-1    The Plan may be amended at any time by any of the following methods:
(a)    The Board may adopt any amendment to the Plan.
(b)    The CEO may amend the Plan to make any change that does not result in a
material increase in the Company’s costs.
(c)    The CEO may amend this plan to make technical, editorial or operational
changes on advice of counsel to comply with applicable law or to simplify or
clarify the Plan. The CEO may delegate this amendment authority.
8.02-2    If the amendment ceases Salary and Bonus deferrals, the following
shall apply:
(a)    Elective Deferrals under 5.01 that are irrevocable at the time of the
amendment shall be given effect in accordance with their terms, unless the
Company terminates the Plan.
(b)    Earnings credits shall continue.
8.02-3    No amendment may reduce the amount credited to any Account as of the
date the notice of amendment is issued to Participants.
8.02-4    No amendment may change the Plan in a way that would cause the terms
or operation of the Plan to fail to comply with the requirements of Code section
409A, but the Company shall have no liability if the Plan fails to comply with
Code section 409A, unless the violation is deliberate and the Company has
knowledge of the violation.
8.02-5    Unless otherwise restricted by law or the express terms of the Plan,
amendments may be effective as of any date provided in the amendment document,
including a retroactive effective date.
8.02-6    Notwithstanding any restriction in the Plan, the Company may amend the
Plan from time to time to comply with Code section 409A or with other legal
requirements that would cause material adverse consequences to Participants if
violated. Participant consent to such amendments is not required.
ARTICLE 9    

Claims Procedures
9.01
Adoption of Procedures

The Administrator shall establish administrative processes and safeguards to
ensure and verify that claims decisions are made in accordance with the Plan and
that, when appropriate, Plan provisions have been applied consistently with
respect to similarly situated

80419146.6 0062232-00003.033    11

--------------------------------------------------------------------------------



claimants. Any person claiming a payment or requesting an interpretation,
ruling, or information under the Plan shall present the request in writing to
the Administrator.
9.02
Decision on Initial Claim

The Administrator will respond to a claim as follows:
9.02-1    The Administrator will notify the claimant of an adverse determination
within a reasonable time not longer than 90 days after the Administrator
receives the claim, unless special circumstances require an extension of time.
9.02-2    The Administrator will notify a claimant in writing of the need for
any extension under 9.02-1 before the end of the initial 90 days. Any notice of
extension will indicate the special circumstances requiring the extension and
the date by which a decision is expected. Any extension will be no longer than
another 90 days after the initial period.
9.02-3    If the claim involves a disability determination, the Administrator
will notify the claimant of an adverse determination within 45 days after the
Administrator receives the claim, unless special circumstances require an
extension of time, which shall be subject to the following:
(a)    The Administrator will notify a claimant in writing of the need for an
extension, which will be no more than 30 days, unless a second extension is
required, which will be no more than an additional 30 days.
(b)    If an extension of time to decide a disability claim is required because
the claimant failed to supply information specified in the extension notice, the
claimant will have at least 45 days in which to provide the information, and the
time for deciding the claim will be delayed by the number of days until the
claimant responds to the request for additional information or until the date
for the claimant to respond has passed, whichever occurs first.
9.02-4    The Administrator will provide the claimant with written or electronic
notification of any adverse determination on a claim, including:
(a)    The specific reason(s) for the determination.
(b)    Reference to the specific Plan provisions on which the determination is
based.
(c)    A description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why it is necessary.
(d)    A description of the review procedures under 9.03 and the applicable time
limits.

80419146.6 0062232-00003.033    12

--------------------------------------------------------------------------------



(e)    A statement of the claimant’s right to bring a legal action under ERISA
following any adverse determination on review.
9.03
Review of Denied Claim

Any person whose claim or request is denied may request review by notice in
writing to the Administrator in accordance with the following:
9.03-1    A request to review a claim must be submitted to the Chair of the
Board in writing no later than:
(a)    For claims that involve a disability determination, 180 days after the
claimant receives notice of the adverse determination.
(b)    For all other claims, 60 days after the claimant receives notice of the
adverse determination.
9.03-2    The claimant may submit written comments, documents, records, and
other information relating to the claim. Upon request and at no charge, the
claimant may have copies of any document, record, or other information that was
relied on in making the determination; was submitted, considered, or generated
in the course of making the determination, whether or not relied on; or
demonstrates compliance with the processes and safeguards under 9.02.
(a)    The Board’s review shall take into account all comments, documents,
records, and other information submitted by the claimant relating to the claim,
whether or not considered in the initial determination.
(b)    If the appeal is for a claim that involves a disability determination,
the claimant shall be provided the name of any medical or vocational expert
whose advice was obtained in reviewing the initial claim.
(c)    If the appeal is for a claim that involves a disability determination,
the Board will not defer to the initial claim denial. If the denial was based on
a medical judgment, the Board will consult a medical professional, such as a
doctor, trained in the medical field involved in judging the disability claim.
The person consulted will not be the same person consulted in deciding the
initial claim.
(d)    The Board may, but shall not be required to, grant the claimant a
hearing.
9.03-3    The Board shall review any appeal and shall respond as follows:
(a)    The Board will notify the claimant of its determination on review within
a reasonable time not longer than 60 days (45 days in the case of a claim
involving a disability determination) after the Chair of the Board receives

80419146.6 0062232-00003.033    13

--------------------------------------------------------------------------------



the request for review, unless an extension of time is required for a hearing or
other special circumstances.
(b)    The Board will notify a claimant in writing of the need for any extension
before the end of the initial 60 days (45 days in the case of a claim involving
a disability determination). Any notice of extension will indicate the special
circumstances requiring the extension and the date by which a decision is
expected. No extension will be longer than another 60 days (45 days in the case
of a claim involving a disability determination) after the initial period.
9.03-4    The Board will provide the claimant with written or electronic
notification of its determination on appeal. If the determination is adverse,
the notice will include the specific reason or reasons for the determination;
reference to the specific Plan provisions on which the determination is based; a
statement that, upon request and at no charge, the claimant may have copies of
any document, record, or other information under 9.03-2; and a summary of the
claimant’s right to bring a civil action under ERISA.
ARTICLE 10    

General Provisions
10.01
Governing Law

Except as preempted by federal law, the Plan shall be construed according to the
laws of Oregon without regard to principles of conflict of law.
10.02
Not a Contract of Employment

Nothing in the Plan shall give any employee the right to continued employment.
The Plan shall not prevent discharge of any employee at any time for any reason.
10.03
Attorneys’ Fees

If suit or action is instituted to enforce any rights under the Plan, the
prevailing party may recover from the other party reasonable attorneys’ fees at
trial and on any appeal.
10.04
Change in Form of Organization

If the Company or an adopting Affiliate merges, consolidates, or otherwise
reorganizes, or if its business or assets are acquired by another company, the
Plan shall continue with respect to those eligible Executives who continue in
the employ of the successor company. This transition of Employers shall not be
considered a Separation from Service for purposes of the Plan. In such an event,
however, a successor corporation may terminate the Plan on the effective date of
the succession by notice to Participants within a reasonable time no later than
90 days after the succession.
10.05
Notices


80419146.6 0062232-00003.033    14

--------------------------------------------------------------------------------



Any notice under the Plan shall be in writing or by electronic means and shall
be effective when actually delivered or, if mailed, when deposited postage
prepaid. Mail shall be directed to the Company at the address stated in the
Plan, to the Participant at the address stated in the deferral election, to a
Beneficiary entitled to benefits at the address stated in the Beneficiary
designation, or to such other address as a party may specify by written notice
to the other parties. Notices to the Administrator shall be sent to the
Company’s address. Notices to an Affiliate shall be sent to the Affiliate’s
address in the Affiliate’s Adoption Statement and to the Company at the address
stated in the Plan.
10.06
Action by Company or Employer

10.06-1    Except as otherwise provided in the Plan, all Company or Employer
functions or responsibilities shall be exercised by the Board, which may
delegate those functions or responsibilities to a duly authorized committee of
the Board, or to a person or persons authorized by resolution of the Board.
10.06-2    Membership on the Board, or on the board of directors of an adopting
Affiliate shall not, by itself, cause a person to be considered a Plan
fiduciary.
10.07
Offset for Obligations to Employer

If, at such time as a Participant or a Participant’s Beneficiary becomes
entitled to benefit payments hereunder, the Participant has any debt, obligation
or other liability representing an amount owing to an Employer or an Affiliate,
and if such debt, obligation, or other liability is due and owing at the time
benefit payments are payable hereunder, the Employer may offset the amount owing
it or an Affiliate against the after-tax amount of benefits otherwise
distributable hereunder.
10.08
Delay of Nondeductible Payments

The Employer may delay any payment to the extent that the Employer reasonably
anticipates that the Employer’s deduction with respect to such payment would be
limited or eliminated by application of Code section 162(m). A delayed payment
will be made at the earliest date the Employer reasonably anticipates that the
deduction of the payment will not be limited or eliminated by application of
Code section 162(m).
10.09
Withholding

The Company or an Employer may withhold from any amounts paid under the Plan any
income tax or other amounts as required by law.
10.10
Severability

If any term or provision of the Plan shall be found by a court of competent
jurisdiction to be invalid, or otherwise unenforceable, the same shall not
affect the other terms or provisions hereof or the whole of the Plan, and such
term or provision shall be deemed modified to the extent necessary to render
such term or provision enforceable, and the rights and

80419146.6 0062232-00003.033    15

--------------------------------------------------------------------------------



obligations of the parties shall be construed and enforced accordingly,
preserving to the fullest permissible extent the intent and agreements of the
parties herein set forth.
[signature page follows]
Company
PRECISION CASTPARTS CORP.
 




By:   /s/ Ruth A. Beyer   
 
 
Signature
 


        Ruth A. Beyer
 
Print or type name
 
 
 
Date signed: December 15   , 2015








80419146.6 0062232-00003.033    16